Citation Nr: 0912938	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  04-34 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse, Veteran's Daughter

ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1971, 
with service in the Republic of Vietnam from October 1969 to 
October 1970.  He also served in the Louisiana Army National 
Guard (LARNG) from November 1981 to November 1996.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of August 2003, April 2005, and January 
2006 by a Department of Veterans Affairs (VA) Regional Office 
(RO).

The Veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge (AVLJ).  During the hearing, the 
record was left open for a period of 60 days in order to 
obtain additional pertinent evidence; to date, none has been 
received.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board acknowledges that in cases where, as here, the 
Veteran's service treatment records (STRs) have been lost or 
destroyed, the Board has a heightened duty to consider and 
discuss the evidence of record and supply well-reasoned bases 
for its decision as a consequence of the Veteran's missing 
STRs.  Washington v. Nicholson, 19 Vet. App. 362, 371 (2005).

I.  PTSD

The Veteran in this case contends that he has PTSD and that 
this condition is related to his service in the Republic of 
Vietnam.  In particular, the Veteran testified in January 
2009 that he was stationed in Quan Tri and that his military 
occupational specialty was "55B20" or ammunition storage 
specialist/handler.  The Veteran also testified about the 
following in-service stressful events while attached to the 
"169th ammo unit":

(1)  In October 1969, the Veteran 
alleged that he witnessed an explosion 
at an ammunition dump.

(2)  In spring 1970, the Veteran alleged 
that his position was mortared by enemy 
fire on more than one occasion.  

As a preliminary matter, the Veteran was not provided with a 
duty-to-inform notice that indicated that he could submit 
buddy statements to corroborate his claimed in-service 
stressful events pursuant to the Veterans Claims Assistance 
Act (VCAA).  Thus, the Veteran should be provided such 
notification on remand.

To date, the Board notes that no effort has been made to 
corroborate the Veteran's alleged stressors as described 
above.  Therefore, the RO should again contact the Veteran 
and request that he provide information specific enough to 
allow VA to corroborate his alleged in-service stressors, 
particularly those regarding the claimed mortar attacks in 
spring 1970.  The Veteran should furnish to VA the 
approximate month and year, within a two month period, as 
well as location of the alleged stressors.  The Veteran 
should also be informed that it is to his benefit to provide 
as specific dates as possible.  Absent specific information 
that could be used to corroborate the Veteran's alleged 
stressors, the Veteran should be informed that VA is not 
obligated to continue its search for such information.

Regardless of the Veteran's response, the RO should then 
prepare a letter asking the United States Army and Joint 
Services Records Research Center (JSRRC) to provide any 
information that might corroborate the Veteran's alleged 
stressors in service, particularly the October 1969 
ammunition dump explosion.  The RO should request any other 
relevant information, to include copies of unit histories 
from the "169th ammo unit."  If indicated by the JSRRC, the 
RO should contact the National Personnel Records Center 
(NPRC) and/or the National Archives and Records 
Administration (NARA).  

If there is at least one objectively confirmed stressor (or 
sufficient evidence of combat such that a stressor does not 
need to be independently verified), the RO should make 
arrangements with an appropriate VA medical facility for a 
PTSD examination.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Even if there is insufficient evidence of one 
objectively confirmed stressor, the RO should still afford 
the Veteran a psychiatric evaluation to determine the nature 
and etiology of the currently diagnosed depression and 
anxiety, and its relationship to service, if any.  See July 
2005 statement from B. Craig, M.D.

II.  Hypertension

The Veteran contends that his currently diagnosed 
hypertension is related to service.  In the alternative, the 
Veteran contends that his hypertension is secondary to his 
service-connected diabetes mellitus.

The Veteran testified in January 2009 that he was originally 
diagnosed as having hypertension in 1971 by "Dr. Norton."  
Regrettably, the Veteran indicated that Dr. Norton was 
deceased and that no records of his treatment were available 
for review.  The Veteran further stated that he was treated 
for hypertension by "Dr. Craig."  The Board notes that 
there is a single private treatment record dated July 2005 
from B. Craig, M.D. associated with the claims file.  While 
this particular treatment note does not discuss hypertension, 
its inclusion in the claims file suggests that there may be 
additional outstanding pertinent records not contained in the 
Veteran's claims file.  Thus, the RO should contact the 
Veteran and request that he provide, or authorize VA to 
obtain, any and all private treatment records from Dr. Craig.

The first pertinent post-service evidence of diagnosed 
hypertension is March 1991.  The Veteran was at that time 
serving in the LARNG.  However, it is unclear from the 
evidence of record which periods of National Guard service 
were for the purposes of active duty, active duty for 
training (ACDUTRA), or inactive duty for training 
(INACDUTRA).  Accordingly, the RO should contact the 
Louisiana Adjutant General or other appropriate agency for 
verification of such information.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  See Green, supra.  
Here, the Veteran should be afforded a VA examination to 
determine the nature and etiology of the Veteran's 
hypertension and its relationship to service or a service-
connected disability, if any.

III.  Skin Disorder

The Veteran also contends that his currently diagnosed 
folliculitis is related to service, and/or due to exposure to 
Agent Orange.  The Veteran testified that he also had skin 
problems since discharge from service.  Accordingly, the RO 
should afford the Veteran a VA examination to determine the 
nature and etiology of any skin disorder, to include 
folliculitis, and its relationship to service, if any.

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, the RO should 
request all VA medical records pertaining to the Veteran that 
are dated from January 6, 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the Veteran pursuant to the 
Veterans Claims Assistance Act.  This 
notice letter should inform the Veteran of 
the information and evidence needed to 
substantiate a service connection claim 
for posttraumatic stress disorder.  The 
letter should inform the Veteran that he 
can submit alternate sources of records, 
such as "buddy statements," to 
corroborate his claimed in-service 
stressors.

The RO should again ask the Veteran to 
provide information specific enough to 
allow VA to corroborate his alleged in-
service stressors, particularly the 
claimed mortar attacks in spring 1970.  In 
particular, the Veteran should furnish the 
approximate month and year, within a two 
month period, as well as location of the 
alleged stressors.  The Veteran should 
also be informed that it is to his benefit 
to provide as specific dates as possible.  
Absent specific information that could be 
used to corroborate the Veteran's alleged 
in-service stressors, the Veteran should 
be informed that VA is not obligated to 
continue its search for such information.

The RO should also request that the 
Veteran provide, or authorize VA to 
obtain, any and all treatment records from 
B. Craig, M.D.  If no such records exist, 
a notation in the claims file should 
indicate as such.

2.  The RO should contact the Louisiana 
Adjutant General and any other appropriate 
agency for verification of all periods of 
active duty National Guard service, 
including periods of active duty for 
training from November 1981 to November 
1996.  

3.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran dated since 
January 2006.  The RO should also obtain 
any other evidence described as relevant 
by the Veteran, provided that the Veteran 
completes the required authorization 
forms.  

4.  After the above development is 
completed, the RO should then prepare a 
letter asking the United States Army and 
Joint Services Records Research Center 
(JSRRC) to provide any information that 
might corroborate the Veteran's alleged 
stressors in service, particularly the 
claimed October 1969 ammunition dump 
explosion in Quan Tri.  The RO should also 
request unit histories from the "169th 
ammo unit" as well as any other 
information deemed pertinent.  If this is 
not possible, and the Veteran has not 
provided additional details for the spring 
1970 mortar attack in Quan Tri, the JSRRC 
should be requested to search records for 
March-April 1970.  If indicated by the 
JSRRC, the RO should contact the National 
Personnel Records Center (NPRC) and/or the 
National Archives and Records 
Administration (NARA).

5.  Thereafter, if there is at least one 
objectively confirmed stressor (or 
sufficient evidence of combat such that a 
stressor does not need to be independently 
verified), the RO should make arrangements 
with an appropriate VA medical facility 
for a PTSD examination.  The examiner is 
asked to ascertain the nature of all 
psychiatric disabilities and proper 
diagnoses thereof, to include PTSD, as set 
forth in the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  The claims folder and a copy of 
this remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

The examiner is asked to express an 
opinion as to whether the Veteran has PTSD 
related to a corroborated in-service 
stressor.  If the examiner concludes that 
the Veteran meets the criteria for a PTSD 
diagnosis, the examiner is asked to 
express an opinion as to whether the PTSD 
is at least as likely as not related to 
the Veteran's military service, and 
specifically, to a confirmed stressor.  
(Note: only a confirmed stressor, or a 
combat stressor not needing to be 
independently verified, can serve as a 
viable basis for the diagnosis).  The 
examiner must provide a complete rationale 
for any stated opinion.

6.  Even if there is not at least one 
objectively confirmed stressor (or 
sufficient evidence of combat such that a 
stressor does not need to be independently 
verified), the Veteran should be afforded 
a VA psychiatric examination to determine 
the nature and etiology of the psychiatric 
disability found to be present.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

The examiner is asked to indicate whether 
the Veteran's currently diagnosed 
depression and anxiety is at least as 
likely as not related to his military 
service.  The examiner must provide a 
complete rationale for any stated opinion.

7.  The Veteran should also be afforded a 
VA examination to ascertain the nature and 
etiology of his currently diagnosed 
hypertension.  The claims folder and a 
copy of this remand must be made available 
to the examiner.  The examiner should note 
in the examination report that the claims 
folder has been reviewed.  Any testing 
should also be conducted at that time if 
deemed necessary by the examiner and the 
results of any testing done should be 
included with the findings from the VA 
examination. 

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's hypertension is at least as 
likely as not related to service.  The 
examiner is also asked to indicate whether 
there is evidence of hypertension within 
one year after discharge from service.

In the alternative, the examiner is also 
asked to express an opinion as to whether 
the Veteran's hypertension is at least as 
likely as not caused by his diabetes 
mellitus.  If not, the examiner should 
express an opinion as to whether the 
Veteran's hypertension is at least as 
likely as not worsened due to his service-
connected diabetes mellitus.  The examiner 
must also state whether the Veteran 
reports a continuity of hypertension since 
service and acknowledge such statements 
made by the Veteran, if any, in offering 
the opinion.  The examiner must provide a 
complete rationale for any stated opinion.

8.  The Veteran should also be afforded a 
VA skin examination to determine the 
nature and etiology of any and all skin 
disorders, to include folliculitis.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
has been reviewed.  Any testing should 
also be conducted at that time if deemed 
necessary by the examiner and the results 
of any testing done should be included 
with the findings from the VA examination.  

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's skin disorder, to include 
folliculitis, is at least as likely as not 
related to the Veteran's military service.  
The examiner must state whether the 
Veteran reports a continuity of skin 
problems since service and acknowledge 
such statements made by the Veteran, if 
any, in offering the opinion.  The 
examiner must provide a complete rationale 
for any stated opinion.

9.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  An appropriate period of 
time should be allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

